Citation Nr: 0310659	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boise, Idaho.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence submitted in support of the claim does not 
establish a current disability of post-traumatic stress 
disorder that is related to service.

3.  While possible depression was noted in service, the 
diagnosis was later changed to schizoid personality.

4.  The evidence submitted in support of the claim does not 
establish a current disability associated with depression.

5.  A psychosis was first diagnosed many years after service 
and a nexus to service has not been demonstrated.  




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.304(f) (2002).

2.  Depression was not incurred in or aggravated by active 
service and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the course of the 
current appeal.  Specifically, the Board finds that the June 
1998 rating decision, the July 1998 Statement of the Case 
(SOC) and subsequent Supplemental Statement(s) of the Case 
(SSOC) specifically satisfy the requirement at § 5103A of 
VCAA in that they clearly notify the veteran of the evidence 
necessary to substantiate his claim.  By letter dated in 
November 2002, the Board advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was a personal hearing 
at the RO.  The veteran was specifically requested by letter 
dated in November 2002 to provide additional details 
regarding his service and alleged stressors so that 
additional inquiry could thereafter be made to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), in 
accordance with VA Adjudication Procedures Manual M21-1, Part 
III, Paragraph 5.14(b).  The veteran responded to the 
request, but did not provide any additional detailed 
information, such as names or social security numbers, which 
would enable a positive identification of individuals.  The 
Board points out that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Review of the file does not indicate any outstanding Federal 
records or private records that could substantiate his claim.  
Since the RO has provided all required notice and assistance 
to the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for a psychosis 
may be presumed when it is manifested to a degree of 10 
percent within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Service medical records show the veteran underwent an initial 
enlistment medical examination in August 1962.  The clinical 
evaluation of his psychiatric status was normal.  The veteran 
underwent a reenlistment medical examination in June 1964.  
He denied having any history of depression or anxiety at that 
time.  The veteran underwent a separation medical examination 
in March 1965; no defects or diagnoses were listed in the 
examination report and the veteran was found qualified for 
release from active duty.  The veteran responded 
affirmatively to the question whether he ever had or now has 
depression and excessive worry and nervous trouble of any 
sort.  

Service personnel records reflect that the veteran's 
specialty title was field artillery basic.  He is entitled to 
wear a Marksman (Rifle M-1) ribbon and a Sharpshooter (Rifle 
M-14) ribbon.  The veteran served within the continental 
United States and Germany.  Records indicate that the veteran 
arrived at his assignment in Germany in December 1962.  He 
was given Article 15 non-judicial punishment on two 
occasions: December 1963 and February 1964 for failure to 
obey a lawful order and for absence without proper authority 
(AWOL), respectively.  The veteran departed in June 1964.

A January 1965 letter from an Army physician to the veteran's 
commanding officer indicates that the veteran's father 
contacted the service when he discovered that the veteran had 
extended his personal leave beyond the time authorized.  The 
medical history indicated mental illness in the veteran's 
father and some instability in his mother.  The physician 
reported that the veteran was "rather irritable and 
withdrawn."  He noted that the veteran was "quite resistive 
and indicates some type of an unknown but drastic solution if 
he is pushed to return" to his base, but on the other hand, 
he indicated no real problem at his base.  The physician got 
the impression that the veteran was experiencing a 
depression.  Noting that the veteran apparently has had some 
stability previously, the physician concluded that the 
veteran's situation did not appear to be a routine emotional 
instability or immaturity problem.  He opined that the 
veteran possibly had a moderate depressive illness with some 
schizophrenic "decompensation."   

The veteran underwent a psychiatric evaluation in January 
1965.  The veteran explained his two AWOL(s) by stating that 
he did not care about the service or anything else because he 
felt that the service did not care about him.  He described a 
lifelong pattern of poor school and social adjustment 
characterized primarily by a lack of interest in general 
activities and a desire to be alone and avoid unnecessary 
contact with other people.  It was this personality 
characteristic that led him to leave school after the 10th 
grade.  The mental status examination demonstrated no 
evidence of significant neurotic, psychotic, or organic 
mental illness.  The diagnosis was schizoid personality, 
moderate.  The veteran was convicted of being absent without 
leave by summary courts-martial in February 1965.  He was 
administratively discharged for unsuitability in March 1965.

VA outpatient records show that the veteran presented in 
February 1984 with complaints that he was losing control of 
his alcohol drinking and needed to stop.  The veteran 
indicated that he frank all during his service.  He denied 
hallucinations and suicidal thoughts.  He complained of 
paranoia and depression "similar to a LSD flashback" for 
two weeks in 1977 while he was sober.  The diagnosis was 
alcoholism.  The veteran presented in September 1984 with 
complaints of feeling nervous and stressful recently.  The 
assessment was anxiety-stressful situation.  In August 1985, 
the veteran complained of symptoms of recurring anxiety most 
likely due to stressful life situations, including school, 
financial issues, and relationship issues.  The veteran 
presented in January 1991, complaining of depression since 
his 22-year old son died a few weeks earlier.  The diagnostic 
impression was rule out major depression; rule out panic 
disorder, history of alcohol/ drug dependence.  

In October 1995, the veteran sought treatment for suicidal 
ideation and homicidal ideation, emotional response, and 
crying a lot.  He reported that he thought about killing his 
wife and her new "friend."  The assessment was major 
depressive episode with suicidal/homicidal ideation.  The 
veteran telephoned his psychiatrist in May 1996 in lieu of 
meeting.  He reported that he was feeling overwhelmed and 
socially lonely.  He had been having night terrors and 
daytime anxiety, but no panic attacks.  He attributed this to 
memories of childhood trauma.  

The veteran presented to the emergency room at M.M. Hospital 
in December 1996, complaining of a low-grade temperature.  
The veteran was quite labile, ranging from being quite calm 
and polite to agitated and hostile.  The diagnosis was 
depression +/- borderline personality +/- PTSD.  The 
examining physician opined that the veteran exhibited many 
factors consistent with psychosocial etiology, pointing out 
the veteran's ongoing divorce and a counseling session.  

The veteran testified in a personal hearing in May 1999.  His 
testimony indicates as follows:

The veteran went AWOL for two weeks because he felt that his 
first sergeant would kill him.  He saw a psychiatrist in 
January 1965, who diagnosed him with moderate depressive 
illness with some schizophrenic decompensation.  (Transcript 
(T.) at p.2)  He has been depressed since leaving the service 
and his divorce brought his depression to a head.  (T. at p. 
4)  He checked himself into the hospital because he was too 
depressed to think properly; he was both homicidal and 
suicidal.  (T. at p. 3)  During service the veteran was 
traumatized by a Sergeant W. trying to hump him and a lot of 
the men calling him "queer, homo and stuff like that."  He 
was also traumatized one Friday night when before everybody 
went out on a pass, they locked him in a wall locker and he 
stayed in there until the next morning.  (T. at p. 4)  He has 
nightmares four or five times a week and night sweats less 
often.  He does not do well on mood altering drugs so he does 
not take any medication for depression.  (T. at p. 5)  He has 
problems with social relationships and with staying in a job.  
(T. at p. 6)  He experiences anxiety and will sometimes stay 
in his house for a week or two because he is afraid to go 
out.  (T. at p. 7)  The veteran did not have any psychiatric 
treatment after he was discharged through 1996.  He believes 
that he was self-medicating with alcohol, which he 
discontinued in 1984.  His personal opinion is that "service 
validated certain problems that I might have had before."  
(T. at pp. 7-8)

VA outpatient records show that in June 1999 the veteran was 
evaluated by Mental Health Clinic triage for depression and 
suicidal ideation.  He stated that he had "always been 
depressed" but that in the last 4 years it had decreased.  A 
history of prior admissions in 1995 and 1996 was noted.  He 
indicated that he was not on any medication.  After a review 
of his current life situation, his military career, and 
psychiatric symptoms, the provisional diagnosis was rule out 
PTSD, rule out major depression.

The veteran underwent a state disability determination in 
March 2000, which consisted of a diagnostic interview and a 
mental status examination.  No records were available for 
review.  Upon preliminary observation the veteran's mood was 
essentially euthymic with occasional indications of some mild 
depression.  The interview included discussion of the 
veteran's daily activities, mental health history, other 
health issues, personal history, vocational history, legal 
history, and substance abuse history.  He indicated that he 
took St. John's Wort for depression but was not currently 
receiving psychiatric care.  The veteran rated himself to be 
a 71/2 or 8 on a scale of 1 being very happy and 10 being very 
sad.  He indicated that he thought about suicide every day, 
but that he had no actual plan or intent to do anything.  He 
stated anxiety attacks were very rare, occurring once every 
few months.  The examiner related the attacks to "his rather 
peculiar thinking about God and the devil."  Axis I 
diagnoses were dysthymic disorder and anxiety disorder, not 
otherwise specified.  Axis II diagnoses was personality 
disorder, not otherwise specified-schizotypal and histrionic 
personality features.  

VA outpatient records indicate a diagnosis of depression 
consistent with hepatitis C.

The veteran underwent a state disability determination in May 
2000 for several alleged disabilities, including depression.  
He reported that he received counseling from the VA.  He 
stated that he keeps all the lights on, as he is paranoid.  
He indicated that he has had suicidal ideation for years 
without any gestures.  The pertinent diagnosis was 
depression, flat affect-a problem for many years.

In a handwritten statement dated in June 2000, the veteran 
described a sexual assault in Germany during the winter of 
1962 to 1963.  He stated that he was lying in the packed snow 
when several men lifted him and carried him to an orderly 
room.  There, Sergeant W. assaulted him, while the orderly 
and others stood by.  The next day some men, including 
Sergeant R. called him "queer."  He went to see the 
chaplain and later Sergeant R. apologized while K., his 
"enforcer," stood by.  The veteran stated that he never saw 
the person who assaulted him again.

Social Security Administration indicates the veteran 
underwent a psychiatric review technique in July 2000.  The 
medical summary indicates that the veteran showed no evidence 
of a sign or symptom cluster or syndrome, which appropriately 
fits the diagnostic category of schizophrenic, paranoid, and 
other psychotic disorders.  The evidence showed anxiety as 
the predominant disturbance or anxiety experienced in the 
attempt to master symptoms.  Evidence of recurrent and 
intrusive recollections of a traumatic experience, which are 
a source of marked distress, was absent.  There was 
insufficient evidence of recurrent severe panic attacks on 
the average of at least once a week.  The diagnosis was 
anxiety disorder, not otherwise specified.  In the May 2001 
Social Security Administration decision, it was concluded 
that the veteran had schizophrenia, affective disorder.  It 
was noted that this was based on testimony provided by a 
medical expert.  Evidence obtained from the Social Security 
Administration include records reflecting treatment for 
schizophrenia; however, they are for an individual with the 
same last name but different first name and birthdate.  

The U.S. Army Crime Records Center (USACRC) responded to a RO 
request for information to verify the veteran's sexual 
assault stressor in February 2002.  USACR indicated that no 
records were found using the veteran's name, social security 
number, date of birth, place of the assault, and approximate 
date.

The veteran submitted a statement in December 2002 
reiterating the details of his sexual assault in service.  
The veteran indicated, "After this incident, I was never 
much good at soldiering again.  I shut down and just went on 
autopilot 'til I got out."  

USACRC responded to a Board request for information to 
identify the veteran's sexual assault stressor in December 
2002, indicating that the request did not contain sufficient 
information to conduct a proper search.

II.  Analysis

Review of the evidence indicates that the veteran does have a 
recent diagnosis of depression-flat affect, although it is 
not the most current diagnosis.  The most current 
assessments, done by the Social Security Administration, 
showed a diagnosis of anxiety.  A diagnosis of schizophrenia 
has also been suggested in examinations obtained by Social 
Security.  With regard to depression, there is still no 
evidence that the veteran incurred a depressive disorder in 
service or within one year following separation from service.  
The veteran was given a provisional diagnosis, i.e., he 
possibly had a moderate depressive illness with some 
schizophrenic decompensation in January 1965.  He was 
evaluated again approximately two weeks later and the 
psychiatrist diagnosed a schizoid personality, moderate 
without finding any evidence of significant neurotic, 
psychotic, or organic mental illness.  The evaluating 
physician in March 2000 opined that the veteran's depression 
was psychosocial and at that time it appeared to be related 
to his pending divorce.  The record indicates elsewhere that 
the veteran's depression was related to his life's 
circumstances, for example, he complained of depression after 
the death of his son.  

With regard to the personality disorder diagnosed in service, 
it should be noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).  The record has a lapse of 
approximately 20 years between the veteran's discharge from 
service and when he first sought treatment for various 
psychiatric symptoms, including suicidal thoughts, 
nervousness, and feeling stressful.  The veteran explains 
this by stating that he self-medicated with alcohol.  The 
Board does not disregard the veteran's explanation, however, 
the Board finds the objective, contemporaneous medical 
records more probative, and therefore, of greater reliability 
than the veteran's statement.  These records consistently 
reflect a fairly recent onset of symptoms.  While the Board 
emphasizes that the adjudication of claims for benefits under 
title 38 United States Code is nonadversarial, the Board as 
well as RO adjudicators, are clearly charged with the task of 
making such credibility findings.  See Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Elkins v. Gober, 
229 F. 3d 1369 (2000); Madden v. Brown, 125 F. 3d 1477, (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
lapse in treatment indicates lack of continuous complaint or 
symptoms.  Thus, the record lacks both a firm diagnosis of a 
depressive disorder in service and it lacks any plausible 
evidence of a nexus between the recent diagnosis and service.

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).   The Board finds no evidence of service 
connection for PTSD.  The veteran did not have a diagnosis of 
an anxiety disorder in service.  He has no current diagnosis 
of PTSD.  The more remote references to PTSD, for example, VA 
outpatient records from July 1999, identify child abuse as 
the source of trauma in the veteran's history of PTSD.  The 
Board notes that the records never disclose any mention of 
the sexual assault in treatment.  Notably, childhood trauma 
is referenced a number of times.  Finally, there is no record 
of combat related service, thus, the veteran's stressors must 
be verified.  The U.S. Army Center for Criminal Records was 
unable to verify the primary stressor identified by the 
veteran.  

The Board had considered the necessity for a VA psychiatric 
examination and had requested that one be accomplished.  
However, a review of Social Security Administration records 
received after the request for examination reflect extensive 
psychiatric evaluation and examination without reference to 
any nexus to service.  VA outpatient records demonstrate that 
a diagnosis of PTSD, if any, is related to events that 
occurred outside the veteran's service during his childhood.  
Therefore, there is no evidence to support in-service 
stressors, a current diagnosis of PTSD, or a relationship 
between remote diagnoses of PTSD, or any other psychiatric 
disorder,  and the veteran's service.  Accordingly, the 
Board, upon final analysis, determined that an examination 
was not warranted in this case.  Moreover, while there have 
been recent diagnoses of possible schizophrenia or anxiety 
related disorders, these diagnoses are first noted many years 
after service.  The evidence does not provide a basis for 
relating these diagnoses to the veteran's service.  

In reaching this determination the Board has considered the 
benefit of the doubt doctrine, however, this doctrine may 
only be applied where the evidence for and against the claim 
is in approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the doubt 
doctrine does not assist the appellant in such circumstances.  
38 U.S.C.A. § 5107(b) (2002).  Accordingly, the Board finds 
no evidence of service connection for depression or service 
connection for post-traumatic stress disorder.




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a psychiatric disorder, claimed as 
depression, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

